Title: From Thomas Jefferson to George Hay, 5 June 1807
From: Jefferson, Thomas
To: Hay, George


                        
                            Dear Sir
                            
                            Washington June 5. 07.
                        
                        Your favor of the 31st. has been recieved, and I think it will be fortunate if any circumstance should
                            produce a discharge of the present scanty grand jury, and a future summons of a fuller: tho’ the same views of protecting
                            the offender may again reduce the number to 16. in order to lessen the chance of getting 12. to
                            concur.   It is understood that wherever Burr met with subjects who did not chuse to embark in
                            his projects unless approved by their government, he asserted that he had that approbation. most of them took his word for
                            it; but it is said that with those who would not, the following stratagem was practised. a forged letter, purporting to be
                            from Genl. Dearborne, was made to express his approbation and to say that I was absent at Monticello, but that there was
                            no doubt that on my return my approbation of his enterprizes would be given. this letter was spread open on his table so
                            as to invite the eye of whoever entered his room, and he contrived occasions of sending up into his room those whom he
                            wished to become witnesses of his acting under sanction. by this means he avoided committing himself to any liability to
                            prosecution for forgery, & gave another proof of being a great man in little things, while he is really small in great
                            ones. I must add General Dearborne’s declaration that he never wrote a letter to Burr in his life, except that when here,
                            once in a winter, he usually wrote him a billet of invitation to dine. the only object of sending you the inclosed letters
                            is to possess you of the fact, that you may know how to pursue it if any of your witnesses should know any thing of it.—my
                            intention in writing to you several times has been to convey facts or observations occurring in the absence of the
                            Attorney General, and not to make, to the dreaful drudgery you are going through, the unnecessary addition of writing me
                            letters in answer, which I beg you to relieve yourself from, except when some necessity calls for it. I salute you with
                            friendship & respect.
                        
                            Th: Jefferson
                            
                        
                    